 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     NANCY LARA REGIL
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:18-po-00028-SAB
12                    Plaintiff,                  UNOPPOSED MOTION TO DISMISS;
                                                  ORDER
13   vs.
14   NANCY LARA REGIL,
15                    Defendant.
16
17          Defendant Nancy Lara Regil hereby files this motion to dismiss pursuant to 18 U.S.C.
18   § 3607(a). The Government does not oppose this request.
19          On August 16, 2018, Ms. Lara Regil pled guilty to possession of a controlled substance in
20   violation of 36 CFR § 2.35(b)(2). Pursuant to the agreement of the parties, the Court granted Ms.
21   Lara Regil a deferred entry of judgment under 18 U.S.C. § 3607(a). On July 22, 2019, the Court
22   vacated Ms. Lara Regil’s review hearing because she had fully complied with the terms of her
23   probation. Ms. Lara Regil’s probation expired on August 16, 2019.
24          Under 18 U.S.C. § 3607(a), “[a]t the expiration of the term of probation, if the person has
25   not violated a condition of [her] probation, the court shall, without entering a judgment of
26   conviction, dismiss the proceedings against the person and discharge [her] from probation.” Here,
27   Ms. Lara Regil’s term of probation has expired, and she did not violate any condition of her
28   probation. Accordingly, Ms. Lara Regil requests that the Court, without entering a judgment of
 1   conviction, dismiss the proceedings.
 2                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 3
 4   Date: September 27, 2019                     /s/ Matthew Lemke
                                                  MATTHEW LEMKE
 5                                                Assistant Federal Defender
                                                  Attorney for Defendant
 6                                                NANCY LARA REGIL
 7
 8                                                ORDER
 9            Pursuant to 18 U.S.C. § 3607(a), the Court hereby dismisses the proceedings against Ms.
10   Lara Regil in United States v. Lara Regil, Case No. 1:18-po-00028-SAB.
11
12   IT IS SO ORDERED.
13
     Dated:     September 27, 2019
14                                                    UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27

28
